Citation Nr: 0306997	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  00-11 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for spondylolisthesis/degenerative joint disease of 
L5-S1.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral hip and 
thigh disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from July 1989 to March 1998.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO).

In September 2002, the Board undertook additional evidentiary 
development of the issues enumerated above.  That development 
is now complete.


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran's spondylolisthesis/degenerative joint 
disease of L5-S1 is manifested by no more than slight pain on 
motion.

3.  The veteran's bilateral knee disability is shown to be 
related to his service-connected 
spondylolisthesis/degenerative joint disease of L5-S1.

4.  The veteran is not shown to suffer from a specific 
bilateral hip and thigh disability.


CONCLUSIONS OF LAW

1.  VA fulfilled the notice, assistance, and other 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
spondylolisthesis/degenerative joint disease of L5-S1 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

3.  A bilateral knee disability is the proximate result of 
the veteran's service-connected 
spondylolisthesis/degenerative joint disease of L5-S1.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306, 3.310 (2002).

4.  A bilateral hip and thigh disability was not incurred in 
nor aggravated by the veteran's active service nor is it the 
proximate result of his service-connected 
spondylolisthesis/degenerative joint disease of L5-S1.  38 
U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision, statement of the 
case, Board decision, and June 2001 letter have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, in June 2001, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service and VA medical records as well as a December 2002 VA 
orthopedic examination report.  As the record shows that the 
veteran has been afforded a VA examination in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) (2002) 
have been met.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

In March 1998, the veteran filed claims of service connection 
for, in pertinent part, spondylolisthesis/degenerative joint 
disease of L5-S1, a bilateral knee disability, and a 
bilateral hip and thigh disability.  

On January 1999 VA examination of the joints, the examiner 
diagnosed grade II spondylolisthesis of L5-S1, bilateral knee 
pain consistent with patello/femoral syndrome, and 
trochanteric pain associated with back pain.  

January 1999 VA examination of the spine revealed grade II 
spondylolisthesis of L5-S1.  Such finding was confirmed by 
magnetic resonance imaging (MRI).  The MRI also indicated 
bilateral L5-S1 spondylosis and degenerative disc disease at 
L5-S1.  

By May 1999 rating decision, the RO, in pertinent part, 
granted service connection spondylolisthesis/degenerative 
joint disease of L5-S1 and assigned an evaluation of 10 
percent.  The RO denied service connection for a bilateral 
knee disability and for a bilateral hip and thigh disability.

On December 2002 VA orthopedic examination, the veteran 
indicated that he had obtained a less strenuous job and that 
his previous back symptomatology had improved.  However, he 
did complain of episodic low back, bilateral knee, and 
bilateral hip and thigh discomfort.  Objective examination of 
the spine revealed flexion of 95 degrees, extension of 30 
degrees, lateral flexion of 30 degrees bilaterally, and 
rotation of 30 degrees bilaterally.  There was no pain on 
range of motion, and there was no adverse neurologic 
symptomatology.  There was mild bilateral knee limitation of 
motion.  No X-ray studies were conducted because the 
veteran's symptomatology was so improved, that he did not 
with to undergo radiologic imaging.  The examiner diagnosed 
grade II spondylolisthesis/degenerative disc disease of L5-S1 
by history and by previous medical records with 
symptomatology currently much improved.  He also diagnosed 
bilateral hip and knee pain likely related to the veteran's 
low back disability.  Bilateral knee and bilateral hip 
symptomatology was also much improved.  

A January 2003 addendum to the foregoing examination report 
indicated that with respect to the his spine, in pertinent 
part, the veteran suffered no excess fatigability, weakness, 
pain on motion, or incoordination.

Law and Regulations 

Standard of review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.



Increased ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In cases where an initially assigned disability evaluation 
has been disagreed with, it is possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Fenderson 
v. West, 12 Vet. App. 119, 126-28 (1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

In determining the degree of limitation of motion, 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

As to joints, in particular, the factors of disability reside 
in reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Discussion

Spondylolisthesis/degenerative joint disease of L5-S1

The veteran's spondylolisthesis/degenerative joint disease of 
L5-S1 is rated 10 percent disabling under Diagnostic Code 
5295 pertaining to lumbosacral strain.  Under this regulatory 
provision, a 10 percent is warranted with characteristic pain 
on motion.  A rating of 20 is warranted where there is muscle 
spasm on extreme forward bending and/or loss of lateral spine 
motion, unilateral, in a standing position.  Where symptoms 
are severe with listing of the whole spine to the opposite 
side; positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, a loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent rating is 
warranted.  38 C.F.R. § 4.71a 5295.

A 20 percent evaluation under Diagnostic Code 5295 is not 
warranted.  The evidence is silent with respect to muscle 
spasm on extreme forward bending, there is only episodic pain 
on motion, and the veteran indicated that his low back 
symptomatology was much improved.  As such, a 20 percent 
evaluation under this provision cannot be granted.  Id.

Diagnostic Codes 5003 and 5010 pertaining to degenerative 
arthritis and to arthritis due to trauma, respectively are 
inapplicable in this instance because radiologic evidence 
does not point to arthritic changes of any sort.  38 C.F.R. 
§ 4.71a.

Similarly Diagnostic Code 5289 is not for application because 
it pertains to lumbar spine ankylosis and the veteran has not 
complained of and the evidence does not reflect any low back 
ankylosis.  Id.

Under Diagnostic Code 5292, slight limitation of the lumbar 
spine motion is evaluated as 10 percent disabling; moderate 
limitation is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.  Id.  These 
provisions are inapplicable because no specific diagnosis 
relating to lumbosacral limitation of motion was made.  

The Board notes that effective September 23, 2002, Diagnostic 
Code 5293 was amended.  See Fed. Reg. 54345-54349 (August 22, 
2002).  When a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas, supra.  
In this instance, the Board need not delve into this inquiry 
as this Diagnostic Code 5293 is inapplicable because it 
details rating criteria for intervertebral disc syndrome, and 
such disability was not diagnosed.  Id.; 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Finally, Diagnostic Codes are 5285 (residuals of a vertebral 
fracture) and 5286 (complete bony fixation of the spine) are 
inapplicable because the veteran does not suffer from the 
foregoing disabilities.  38 C.F.R. § 4.71a.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  Additional 
compensation is not warranted under the above provisions.  
The veteran currently experiences little if any pain or pain 
on lumbosacral motion.  In any event, any low back painful 
motion has been taken into consideration in assigning a 10 
percent evaluation under 5295.  The record is silent with 
respect to incoordination, excess fatigability, and the like.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in December 2002, a VA examiner opined 
that the veteran's low back symptomatology had improved.  The 
veteran himself indicated that his low back symptoms had 
eased.  There is no medical evidence to the contrary.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C. § 5107.

Under Fenderson, separate ratings for varying periods may be 
assigned in cases where a veteran is appealing the level of 
an initial disability evaluation.  The Board notes that the 
veteran's disability picture has not reflect the criteria 
necessary for a 20 percent evaluation at any time.  Thus, the 
10 percent evaluation for the veteran's low back disability 
is applicable for the entire appellate period.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295; Fenderson, supra .  

Bilateral knee disability 

The veteran suffers from bilateral patello/femoral syndrome.  
As such, he suffers from a present disability, a necessary 
condition for the granting of service connection.  Gilpin, 
supra.  In addition, however, the evidence must indicate a 
nexus between the present disability and service or a nexus 
between the claimed disability and an already service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.  

In the instant case, the evidence does not reflect direct a 
link between bilateral patello/femoral syndrome and service.  
Thus, service connection on a direct basis cannot be granted.  
38 C.F.R. § 3.303.  However, the evidence does reflect a 
medical opinion stating that the veteran's bilateral knee 
disability is related to his low back disability.  As such, 
secondary service connection for a bilateral knee disability 
is granted.  38 C.F.R. § 3.310.

In this case, the Board notes that the evidence weighing in 
favor of the veteran's claim of service connection for a 
bilateral knee disability and that weighing against it is at 
least in relative equipoise.  One medical examination report 
reflected a specific diagnosis related to the knees and 
another reflected a diagnosis of pain alone.  Service 
connection cannot be granted for pain alone.  See Sanchez-
Benitez, supra.  However, because another close-in-time 
medical examination report reflected a specific diagnosis 
with respect to the veteran's knees, the evidence with 
respect to the existence of a specific disability is at least 
in relative equipoise.  See Gilbert, supra.  Thus, as the 
veteran's specific bilateral knee disability is said to be 
related to another service-connected disability, the veteran 
must prevail.  Id.; 38 U.S.C.A. § 5107.  

Bilateral hip and thigh disability 

On January 1999 VA examination of the joints, trochanteric 
pain associated with back pain was diagnosed.  On December 
2002 VA orthopedic examination, the examiner diagnosed 
bilateral hip pain.  

Service connection cannot be granted for pain alone.  See 
Sanchez-Benitez, supra.  With respect to the veteran's 
claimed bilateral hip and thigh disability, however, only 
pain has been diagnosed.  As such, service-connected for a 
disability of the hips and thighs cannot be granted either 
directly or as secondary to the veteran's low back 
disability.  Id.; 38 C.F.R. §§ 3.303, 3.310.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examinations, no specific diagnosis was found with 
respect to the hips and thighs.  There is no medical evidence 
to the contrary.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt rule is 
not for application.  Ortiz, 274 F.3d at 1365; see also 
38 U.S.C. § 5107.



ORDER

An evaluation in excess of 10 percent for 
spondylolisthesis/degenerative joint disease of L5-S1 is 
denied.

Service connection for a bilateral knee disability is 
granted.

Service connection for a bilateral hip and thigh disability 
is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

